DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 13 of the divisional U.S. Patent No. 10,734,458. Although the claims at issue are not identical, they are not patentably distinct from each other because The claimed limitation of the instant claim 1 is functionally similar and not patentable distinct when in view of the previous claimed limitations, in that the term “on the same layer of electrode ” is equivalent to “disposed to cover and overlap the light-emitting device” as the topology of “the layer” is not defined in the claim 1 of the previously Patented 10,734,458, and where the term to cover and overlap the devices is still read on the prior claim 1, since the electrode of the device in the electronic display 

US 10,734,458 
Claim1:
Instant application
Claim 1:
A display apparatus including a sensor, the display apparatus comprising: 
a pixel group comprising a predetermined number of pixels, wherein each of the predetermined number of pixels includes a pixel circuit and a light-emitting device electrically connected to the pixel circuit; and 
a sensing pixel comprising a sensing circuit and a sensing electrode connected to the sensing circuit, wherein the sensing pixel electrode forms a variable capacitor with respect to a finger, wherein the sensing circuit is arranged around pixel circuits of the pixel group, and the sensing electrode and an electrode of the light-emitting device are disposed in a same layer.
A display apparatus including a sensor, the display apparatus comprising: 
a pixel group comprising a plurality of pixels, wherein each of the plurality of pixels includes a pixel circuit and a light-emitting device electrically connected to the pixel circuit; and 
a sensing pixel comprising a sensing circuit and a sensing electrode connected to the sensing circuit, wherein the sensing pixel forms a variable capacitor with respect to a finger, wherein the sensing circuit surrounding pixel circuits of the pixel group, and the sensing electrode is disposed to cover and overlap the light-emitting device.


Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. The applicant argues in pages 6-7 of the reply that “Independent claim 1 has been amended to more particularly point out and distinctly recite, inter alia, “... wherein the sensing circuit surrounding pixel circuits of the pixel group, and the sensing electrode is disposed to cover and overlap an the light-emitting device.” Thus, it is respectfully submitted that independent claim 1, as amended, is patentably
distinct from claim 1 of Kang because it is not coextensive in scope with corresponding claim 1 of Kang.”  The examiner disagrees.  After analyzing the previous claim 1 of U.S. Patent No. 10,734,458, the examiner reviewed claimed limitations when compared to the newly amended term “to cover and overlap” and concluded that the two limitations are still functional similar in that ‘458 is referring to the same layer as an electrode of the emitting device, which reflect that the sensing electrode is on a plane that is the same as the display electrode, however, as the overall device Of Kang is an active matrix device having a volume and a form factor that include the device and the electrode that is covering and extending out of the layer.  Therefore, the current amended reference “to cover and overlap” is not distinct from the previous claim 1 as the structure itself is not defined in specific way.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cok (US Pub: 2014/0055402 A1) discloses an overlapping pixel design for a touch sensing pixel in an OLED display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        September 11, 2021